Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed 8/11/2021, with respect to claims 1, 31, and 64-65 have been fully considered and are persuasive.  The rejection of claims 1, 3-12, 15-23, 31-32, 38-39, 41-43, 45-47, 64-65 has been withdrawn. 

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1, 31, 64, and 65 are objected to because of the following informalities:  
1. Relative to claim 1, line 15, Applicant should remove “wherein” before “the packer robot”.  In line 16, Applicant should remove, “wherein” after “floor,”.  In line 16, Applicant should change “is” after “order robot” to “being”.  In line 17, Applicant should insert, “and” before “wherein at least”.   Following are two acceptable examples which put the claim in better form.
Example 1: lines 14-18, does Applicant mean: “at least one mobile packer robot configured to pack an order item into a container, wherein the container is to be mailed, the packer robot is further configured to traverse across a floor, the at least one order robot being configured to position the order item directly onto the packer robot, and wherein at least one of the robots communicates position information to the server.”?
Example 2: lines 14-18, does Applicant mean: at least one mobile packer robot configured to pack an order item into a container that is configured to be mailed, the packer robot is further configured to traverse across a floor, the at least one order robot being configured to position the order item directly onto the packer robot, and wherein at least one of the robots communicates position information to the server.”
Applicant should make similar amendments to claim 65.

2. Relative to claim 31, in line 19, Applicant should insert “is” before “configured”, and delete “,” after “container”.  In line 19, Applicant should insert “that is configured to be mailed”, after “container”.  In line 19, Applicant should insert “being” before “further configured to”.  Applicant should delete the phrase, “wherein the container is to be mailed, wherein the at least one order robot is configured to position the order item directly onto the packer robot”.  Applicant should make similar changes in claim 64, lines 26-29, for clarity.  
For instance, in lines 18-21, does Applicant mean: 
“positioning the order item, by the task robot, directly onto a packer robot, the packer robot is configured to pack the order item into a container that is configured to be mailed, the packer robot being further configured to traverse across a floor;”?
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-12, 15-23, 31-32, 38-39, 41-43, 45-47, and 64-65 are allowed.
Claims 1, 31, 64, and 65 must be revised to overcome the objections above.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651